Citation Nr: 0740838	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  07-00 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1960 to March 
1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

In July 2007, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge designated 
by the Chairman of the Board of Veterans' Appeals.  A copy of 
the transcript of that hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, there is insufficient competent medical 
evidence to decide the claim.  However, the veteran is 
entitled to a VA examination.  At his Board hearing, he 
reported persistent and recurring symptoms of hearing loss.  
He served in field artillery on active duty and was exposed 
to noise regularly.

Since there has been no VA examination to establish a current 
diagnosis, an examination should be scheduled.  The appellant 
is hereby notified that it is the appellant's responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007). 

This will also give the veteran an opportunity to receive the 
notice required by Dingess v. Nicholson, 19 Vet. App. 473 
(2006) (as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim).    

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Schedule the veteran for a VA 
audiology examination to ascertain the 
nature and etiology of his symptoms.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  The 
examiner is requested to offer an opinion 
as to whether the veteran has tinnitus 
and/or hearing loss.  For each diagnosis, 
the examiner is requested to offer an 
opinions as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the tinnitus 
and/or hearing loss is the result of any 
disease or injury in service.  The 
examiner should provide a complete 
rationale for each opinion.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefit is 
not granted, furnish the veteran and his 
representative with a supplemental 
statement of the case and afford an 
opportunity to respond before returning 
the record to the Board for future review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


